DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #90 and #418. Additionally, on Fig. 1B the arrow showing #19 is not pointed at the element as described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In Paragraph [0004], “hemobolgin” should read “hemoglobin”
In Paragraph [0060], “propostional” should read “proportional”
In Paragraph [0060], “excitaiton” should read “excitation”.
In Paragraph [0067], “referece” should read “reference”.  
.
Appropriate correction is required.

Claim Objections
Claims 1, 7, and 12 are objected to because of the following informalities: “using that the calculated interferent impedance measurement” should read “using the calculated interferent impedance measurement.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vreeke (US 2004/0079652) in view of Kalvacharla’s thesis “Measurement of Fractional Impedance using Switched Capacitor Circuits”, hereinafter referred to as “Kalvacharla”.
	Regarding claim 1, Vreeke discloses A system for measuring a property of a sample, comprising: 
a test strip for collecting the sample (Paragraph [0018] and [0028], “testing end of the sensor”); 
a diagnostic measuring device configured to receive the test strip and measure a concentration of an analyte in the sample received on the test strip (Paragraph [0018] and [0028]); and 
the diagnostic measuring device further comprising a processor programmed to execute an analyte correction for correcting a measurement of the sample due to one or more interferents (Paragraph [0025], it would be obvious to one skilled in the art to execute the analyte correction on a processor), comprising: 
calculating an interferent impedance measurement including a magnitude measurement and a phase measurement (Paragraph [0023]); and 
adjusting the measurement of the analyte in the sample using that the calculated interferent impedance measurement (Paragraph [0025]). 
	Vreeke does not disclose using a switched capacitor accumulator to measure a phase angle.
	However, Kalvacharla discloses using a switched capacitor accumulator to measure a phase angle (Chapter 6.1, P. 86 “measures fractional impedances of biological material through a simple integrator based setup [34], using SC circuits at low supply voltage achieving the factors of low power consumption, good linearity, dynamic range and better sensitivity.” Impedance intrinsically has a phase component).
using a switched capacitor accumulator to measure a phase angle. The advantage of a switched capacitor accumulator as described in Kalvacharla is “low power consumption, good linearity, dynamic range and better sensitivity.”

	Regarding claim 7, Vreeke discloses A system for measuring a property of a sample, comprising: 
a diagnostic measuring device configured to measure a concentration of an analyte in a sample (Paragraph [0028]); and 
the diagnostic measuring device further comprising a processor programmed to execute an analyte correction for correcting a measurement of the sample due to one or more interferents (Paragraph [0025], it would be obvious to one skilled in the art to execute the analyte correction on a processor), comprising: 
calculating an interferent impedance measurement including a magnitude measurement and a phase measurement (Paragraph [0023]); and 
adjusting the measurement of the analyte in the sample using that the calculated interferent impedance measurement (Paragraph [0025]). 

Vreeke does not disclose using a switched capacitor accumulator to measure a phase angle.
	However, Kalvacharla discloses using a switched capacitor accumulator to measure a phase angle (Chapter 6.1, P. 86 “measures fractional impedances of biological material through a simple integrator based setup [34], using SC circuits at low supply voltage achieving the factors of low power 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Vreeke to incorporate the teachings of Kalvacharla by adding using a switched capacitor accumulator to measure a phase angle. The advantage of a switched capacitor accumulator is for a more compact circuit design.

	Regarding claim 12, Vreek discloses A method of measuring a property of a sample comprising: 
measuring an analyte in a sample (Paragraph [0028]); 
performing an analyte correction of the measured analyte due to one or more interferents, comprising (Paragraph [0025]): Filed: February 11, 2020 
calculating an interferent impedance measurement including a magnitude measurement and a phase measurement (Paragraph [0023]); and 
adjusting the measurement of the analyte in the sample using that the calculated interferent impedance measurement (Paragraph [0025]).  

	Vreeke does not disclose using a switched capacitor accumulator to measure a phase angle.
	However, Kalvacharla discloses using a switched capacitor accumulator to measure a phase angle (Chapter 6.1, P. 86 “measures fractional impedances of biological material through a simple integrator based setup [34], using SC circuits at low supply voltage achieving the factors of low power consumption, good linearity, dynamic range and better sensitivity.” Impedance intrinsically has a phase component).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Vreeke to incorporate the teachings of Kalvacharla by adding using a switched capacitor accumulator to measure a phase angle. The advantage of a switched capacitor accumulator is for a more compact circuit design.

	Regarding claims, 2, 8, and 13, the combination of Vreeke and Kalvacharla discloses the systems of 1 and 7 and the method of 12, respectively. Vreeke further teaches wherein the analyte is glucose and the at least one interferent is hematocrit (Vreeke, Paragraph [0003]).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vreeke and Kalvacharla as applied to claim 1 above, and further in view of Burke (US 2009/0157344, cited by applicant).

Regarding claim 3, the combination of Vreeke and Kalvacharla discloses the system of claim 1 as discussed above.
The combination does not disclose wherein the test strip comprises: 
a conductive pattern including at least one electrode at the proximal region of the test strip, electrical strip contacts disposed at a conductive region at the distal region of the test strip, and conductive traces electrically connecting the electrodes to at least some of the electrical strip contacts; 
a reagent layer contacting at least a portion of at least one electrode; and 
a chamber at the proximal region of the test strip for receiving the sample.  

However, Burke discloses wherein the test strip comprises: 
a conductive pattern (Paragraph [0104], “conductive layer”) including at least one electrode at the proximal region of the test strip (Paragraph [0104], “Electrodes and connecting traces are then patterned in the conductive layer”), electrical strip contacts disposed at a conductive region at the distal region of the test strip (Paragraph [0104], Connecting traces connect the electrodes to the conductive layer. Location where the connecting traces and conductive layer meet is “electrical strip contacts”), and conductive traces electrically connecting the electrodes to at least some of the electrical strip contacts (Paragraph [0104], “Electrodes and connecting traces are then patterned in the conductive layer”); 
a reagent layer contacting at least a portion of at least one electrode (Reagent layer #1704); and 
a chamber at the proximal region of the test strip for receiving the sample (Paragraph [0007], “sample chamber”).  

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Vreeke in incorporate the teachings of Kalvacharla and Burke by adding wherein the test strip comprises: a conductive pattern including at least one electrode at the proximal region of the test strip, electrical strip contacts disposed at a conductive region at the distal region of the test strip, and conductive traces electrically connecting the electrodes to at least some of the electrical strip contacts; a reagent layer contacting at least a portion of at least one electrode; and a chamber at the proximal region of the test strip for receiving the sample. The advantage of the conductive pattern is to transfer the electric charge, as a result of the chemical reaction from the blood sample on the test strip, to the internal circuitry for analysis. The advantage of the reagent layer is to change the shade of color based on the concentration of glucose in the sample for the sensor to detect. .

Claims 4, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vreeke and Kalvacharla as applied to claims 1, 7, and 12, respectively, above, and further in view of Pini’s article “Measure phase difference with an oscilloscope”, hereinafter referred to as “Pini”.
 
Regarding claims 4, 9, and 15, the combination of Vreeke and Kalvacharla discloses the systems of 1 and 7 and the method of 12, respectively as discussed above.
The combination does not disclose wherein measuring the phase angle comprises accumulating time differences that represent phase over a sample window to generate a signal large enough to be measured to calculate the phase measurement.
However, Pini discloses wherein measuring the phase angle comprises accumulating time differences that represent phase over a sample window to generate a signal large enough to be measured to calculate the phase measurement (“Phase difference can be measured on an oscilloscope by finding the time delay between two waveforms and their period.”).

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Vreeke in incorporate the teachings of Kalvacharla and Pini by adding wherein measuring the phase angle comprises accumulating time differences that represent phase over a sample window to generate a signal large enough to be measured to calculate the phase measurement. It would be obvious for one skilled in the art to measure phase angle in the same manner that the prior art does with an oscilloscope, using the switched capacitor accumulator. Measuring the phase angle by calculating time difference is advantageous because time measurements are the most accurate measurements available. Thus, using time differences would result in more accurate and repeatable data collection.

Claims 5-6, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vreeke and Kalvacharla as applied to claims 1, 7, and 12, respectively, above, and further in view of Kordas’ document “The properties of integrated micro-electrodes for CMOS-compatible medical sensors” hereinafter referred to “Kordas”.
	Regarding claims 5, 10, 16, the combination of Vreeke and Kalvacharla discloses the systems of 1 and 7 and the method of 12, respectively as discussed above. 
	The combination does not disclose wherein the switched capacitor accumulator can measure the phase measurement at high frequencies.  
	However, Kordas discloses wherein the switched capacitor accumulator can measure the phase measurement at high frequencies (“Only at high frequencies the polarization impedance becomes small and the total impedance approaches the bulk resistance of the electrolyte. However, it is not possible to make a conductivity measurement at these frequencies, because then the hematocrit is no longer non-conducting. Therefor a special signal conditioning concept based on switched capacitor technique has to be developed to avoid errors resulting from polarization voltages.”).
	
wherein the switched capacitor accumulator can measure the phase measurement at high frequencies. The advantage of operating at high frequencies is the allowance of more data collection.

	Regarding claims 6, 11, and 17, the combination of Vreeke, Kalvacharla, and Kordas discloses the systems of 5 and 10 and the method of 17, respectively. Kordas further teaches wherein the frequency can be up to 500 kHz (Fig. 4, frequency is shown to be up to 10^5 Hz. As stated by MPEP 2131.01, “A specific example in the prior art which is within a claimed range anticipates the range.” Since the frequency range in the prior art is within the claimed range, the prior art teaches the claimed language).
  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vreeke and Kalvacharla as applied to claim 12 above, and further in view of Kalvacharla in further view of Malecha (US 2015/0001097).

	Regarding claim 14, the combination of Vreeke and Kalvachala discloses the system of claim 12 as discussed above.
	The combination does not disclose applying a temperature correction to the interferent impedance measurement.  
	However, Malecha discloses applying a temperature correction to the interferent impedance measurement (Paragraph [0203], “temperature compensation terms”).  

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Vreeke in incorporate the teachings of Kalvacharla and Malecha by adding applying a temperature correction to the interferent impedance measurement. The advantage of applying a temperature correction is more accurate data measurement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0185733 (cited by applicant) discloses a glucose monitor, impedance spectroscopy, and a switched capacitor circuit.
US 2014/0251833 (cited by applicant) discloses glucose test strips, “electrodes for sensing hematocrit”, impedance measurements, Paragraph [0045], “the measurement of the physical characteristic (hematocrit) is used to modify or correct the glucose measurement so as to remove or reduce the effect of red blood cells on the glucose measurements.
US 9,261,477 discloses “determination of a hematocrit by a time differential between the input and output signals such that a glucose measurement for a blood sample can be corrected by the measured hematocrit of the blood sample”, electrochemical test strips, and “depositing a blood sample in a test chamber of a test strip having at least first and second electrodes in contact with a reagent”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CC/
Examiner, Art Unit 3791

/David J. McCrosky/Primary Examiner, Art Unit 3791